Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities: change “semi spherical” to circular to match claim 4. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 210068373 U) in view of Khan (US 2004/0042899).
With regard to claim 1:
Xie discloses a rotor blade (2) for a vertical axis fluid turbine comprising: a revolute surface with a first end proximal to the top of the rotor blade, a second end proximal to the bottom of the rotor blade (Fig. 1-4), a concave side and a convex side (4 and 6; Fig. 1-4; page 4, lines 10-20), a vertical edge (Fig. 1-4, see the edge of blade 2, parallel to shaft 1) and an edge that lies on a surface of a datum sphere that is concentric with said revolute surface (Fig. 1-4, see the edge of each blade 2 that lies on an imaginary datum sphere); and a substantially vertical central axis (the axis passing through shaft 1) parallel to the vertical edge through a center of said datum sphere (Fig. 1-4); and a space (10) extending between said first end and said second end and proximal to said vertical central axis and proximal to said vertical edge of said revolute surface (Fig. 1-4); and a surface (5) perpendicular to said revolute surface, engaged along said edge that lies on the surface of a datum sphere and coincident with said datum sphere (Fig. 1-4); wherein fluid moves through said space and flows over said concave side exerts a force about said central axis, and is compressed by said surface perpendicular to said revolute surface as the fluid moves off the surface (the wind will contact the inner concave side of blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2; see Fig. 1-4; page 4, last 10 lines).
Xie does not appear to explicitly disclose that the space is empty so fluid can resultantly move without obstruction.
However, Khan, which is in the same field of endeavor of wind turbines, teaches a vertical axis wind turbine comprising a rotor blade with a revolute surface with a first end proximal to the top of the rotor blade and a second end proximal to the bottom of the rotor blade and an empty space extending between said first end and said second end and proximal to said vertical central axis wherein fluid moves through said empty space without obstruction (Fig. 1-6, abstract) and further teaches that the elimination of central shaft between the two ends will give free passage to the air which will improve the efficiency (abstract, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to eliminate and remove the shaft of Xie and make the space empty in order to give free passage to the air, resultantly allowing fluid to move through the empty space without obstruction, which will improve the efficiency.

With regard to claim 4:
Xie discloses a vertical axis fluid turbine (wind ball; abstract; Fig. 1-4) comprising: a rotor assembly (1-9, collectively) having at least two rotor blades (2); each rotor blade in said rotor assembly having a revolute surface bent to a concave side and a convex side (4 and 6), a vertical edge (Fig. 1-4, see the edge of each blade 2, parallel to shaft 1) and an edge that lies on the surface of a datum sphere that is concentric with said revolute surface (Fig. 1-4, see the edge of each blade 2 that lies on an imaginary datum sphere); and each of said at least two rotor blades having a first end proximal to the top of the rotor blade, a second end proximal to the bottom of the rotor blade (Fig. 1-4), a substantially vertical central axis (the axis passing through shaft 1) parallel to the vertical edge of said at least two rotor blades (Fig. 1-4), said central axis extending through the center of said datum sphere (Fig. 1-4); and a space (10) extending between said first end and said second end and proximal to said vertical central axis and proximal to said vertical edge of said revolute surface (Fig. 1-4); and each of said at least two rotor blades having a surface (5) perpendicular to said revolute surface, engaged along said edge that lies on the surface of a datum sphere and coincident with said datum sphere (Fig. 1-4); and each rotor blade in said rotor assembly having a circular vertical cross section (Fig. 1-4, also see “wind ball” in the abstract); wherein fluid flowing over one of said at least two rotor blades flows through said space between said first end and said second end and proximal to said vertical central axis and said vertical edges and then flows over another of said at least two rotor blades and is compressed by said surfaces perpendicular to said revolute surfaces as the fluid exits the rotor assembly (the wind will contact the inner concave side of the blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2 prior to exiting the wind ball; abstract; Fig. 1-4; page 4, last 10 lines).
Xie does not appear to explicitly disclose that the space is empty so fluid can resultantly move without obstruction.
However, Khan, which is in the same field of endeavor of wind turbines, teaches a vertical axis wind turbine comprising a rotor blade with a revolute surface with a first end proximal to the top of the rotor blade and a second end proximal to the bottom of the rotor blade and an empty space extending between said first end and said second end and proximal to said vertical central axis wherein fluid moves through said empty space without obstruction (Fig. 1-6, abstract) and further teaches that the elimination of central shaft between the two ends will give free passage to the air which will improve the efficiency (abstract, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to eliminate and remove the shaft of Xie and make the space empty in order to give free passage to the air, resultantly allowing fluid to move through the empty space without obstruction, which will improve the efficiency.

With regard to claim 7:
Xie discloses a vertical axis fluid turbine (wind ball; abstract; Fig. 1-4) comprising: a rotor assembly (1-9, collectively) having at least four rotor blades (2); each rotor blade in said rotor assembly having a revolute surface bent to a concave side and a convex side (4 and 6 4), a vertical edge (the edge of each blade 2, parallel to shaft 1) and an edge that lies on the surface of a datum sphere that is concentric with said revolute surface (the edge of each blade 2 that lies on an imaginary datum sphere); and a substantially vertical central axis (the axis passing through shaft 1) parallel to the vertical edge of each of said at least four rotor blades (Fig. 1-4), said central axis extending through the center of said datum sphere (Fig. 1-4); and a space (10) extending between said first end and said second end and proximal to said vertical central axis and proximal to said vertical edge of said revolute surface (Fig. 1-4); and each of said at least four rotor blades having a surface (5) perpendicular to said revolute surface, engaged along said edge that lies on the surface of a datum sphere, said surface being coincident with said datum sphere (Fig. 1-4); and each rotor blade in said rotor assembly having a semi spherical vertical cross section (Fig. 1-4); wherein fluid flowing over one of said at least four rotor blades flows through said space extending between said first end and said second end and proximal to said vertical central axis of a diameter defined by said vertical edges and then flows over another of said at least four rotor blades, exerting a force on each, and said fluid is compressed by said surfaces perpendicular to said revolute surfaces as the fluid exits the rotor assembly at a higher velocity than ambient flow (the wind will contact the inner concave side of the blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2 prior to exiting the wind ball, the wind compressed by the arc surfaces 4-6 will be moving faster than ambient air as it impulses; abstract; Fig. 1-4; page 4, last 10 lines).
Xie does not appear to explicitly disclose that the space is empty so fluid can resultantly move without obstruction.
However, Khan, which is in the same field of endeavor of wind turbines, teaches a vertical axis wind turbine comprising a rotor blade with a revolute surface with a first end proximal to the top of the rotor blade and a second end proximal to the bottom of the rotor blade and an empty space extending between said first end and said second end and proximal to said vertical central axis wherein fluid moves through said empty space without obstruction (Fig. 1-6, abstract) and further teaches that the elimination of central shaft between the two ends will give free passage to the air which will improve the efficiency (abstract, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to eliminate and remove the shaft of Xie and make the space empty in order to give free passage to the air, resultantly allowing fluid to move through the empty space without obstruction, which will improve the efficiency.
--------------------------------------------------------------------------------------------------------------------
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 210068373 U) in view of Khan (US 2004/0042899).
With regard to claim 2:
The combination of Xie and Khan discloses the rotor blade of claim 1, as set forth above.
The combination of Xie and Khan does not appear to explicitly disclose that a ratio of the volume of empty space extending between said first end and said second end and proximal to said vertical central axis and proximal to said vertical edge of said revolute surface and the volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface is between 1:2 and 1:4.
However the combination of Xie and Khan teaches that a ratio of a volume of space between said vertical central axis and said vertical edge of said revolute surface and a volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface, in order to better utilize the wind energy (Xie, ratio of the volume of gap 10 to the volume of chamber 12; Fig. 1-4; [0024]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the combination of Xie and Khan's ratio to be between 1:2 and 1:4 because different weather situations require a larger space between the vertical edge and axis or a smaller chamber than the ones shown in the combination of Xie and Khan's figures in order to provide the most efficient energy harvesting. Additionally, in the instant Application there is no importance or advantage described for the selected ratios, and therefore the ratios are not considered essential to the efficiency of the design and so are obvious modifications. Modifying the ratio could be done by increasing the size of the gap between the vertical edge and vertical axis, or by decreasing the volume of the chamber in the blades, either of which is a simple design modification.

With regard to claim 3:
The combination of Xie and Khan discloses the rotor blade of claim 1, as set forth above.
The combination of Xie and Khan does not appear to explicitly disclose that a ratio of the volume of empty space between said first end and said second end and proximal to said vertical central axis and proximal to said vertical edge of said revolute surface and the volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface is 1:3.
However the combination of Xie and Khan teaches that a ratio of a volume of space between said vertical central axis and said vertical edge of said revolute surface and a volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface, in order to better utilize the wind energy (Xie, ratio of the volume of gap 10 to the volume of chamber 12; Fig. 1-4; [0024]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the combination of Xie and Khan's ratio to be 1:3 because different weather situations require a larger space between the vertical edge and axis or a smaller chamber than the ones shown in the combination of Xie and Khan's figures in order to provide the most efficient energy harvesting. Additionally, in the instant Application there is not importance or advantage described for the selected ratios, and therefore the ratios are not considered essential to the efficiency of the design and so are obvious modifications. Modifying the ratio could be done by increasing the size of the gap between the vertical edge and vertical axis, or by decreasing the volume of the chamber in the blades, either of which is a simple design modification.

With regard to claim 5:
The combination of Xie and Khan discloses the vertical axis fluid turbine of claim 4, as set forth above, and further discloses that said space is sufficient to allow fluid flowing over one of said at least two rotor blades to flow through said space and flow over at least one other of said at least two rotor blades, exerting a force on each of said at least two rotor blades (the wind will contact the inner concave side of the blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2; figures 1-4; page 4, last 10 lines).
The combination of Xie and Khan does not appear to explicitly disclose that the ratio of the volume of empty space extending between said first end and said second end of each of said at least two rotor blades; and proximal to said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades, within said datum sphere, and the volume of said datum sphere is between 1:5 and 1:7.
However the combination of Xie and Khan teaches that a ratio of a volume of space surrounded by said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades, within said datum sphere, and a volume of said datum sphere, in order to better utilize the wind energy (Xie, ratio of the volume of gap 10 to the volume of chamber 12; Fig. 1-4; [0024]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the combination of Xie and Khan's ratio to be between 1:5 and 1:7 because different weather situations require a larger space between the vertical edge and axis or a smaller chamber than the ones shown in the combination of Xie and Khan's figures in order to provide the most efficient energy harvesting. Additionally, in the Instant Application there is not importance or advantage described for the selected ratios, and therefore the ratios are not considered essential to the efficiency of the design and so are obvious modifications. Modifying the ratio could be done by slightly modifying the size of the gap between the vertical edge and vertical axis, or by slightly modifying the volume of the chamber in the blades, either of which is a simple design modification which when modified would help result in the desired ratio.

With regard to claim 6:
The combination of Xie and Khan discloses the vertical axis fluid turbine of claim 4, as set forth above.
The combination of Xie and Khan does not appear to explicitly disclose that the ratio of the volume of empty space extending between said first end and said second end of each of said at least two rotor blades; and proximal to said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades within said datum sphere, and the volume of said datum sphere is 1:6.
However the combination of Xie and Khan teaches that a ratio of a volume of space surrounded by said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades, within said datum sphere, and a volume of said datum sphere, in order to better utilize the wind energy (ratio of the volume of gap 10 to the volume of chamber 12; Fig. 1-4; [0024]-[0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the combination of Xie and Khan's ratio to be 1:6 because different weather situations require a larger space between the vertical edge and axis or a smaller chamber than the ones shown in the combination of Xie and Khan's figures in order to provide the most efficient energy harvesting. Additionally, in the Instant Application there is not importance or advantage described for the selected ratios, and therefore the ratios are not considered essential to the efficiency of the design and so are obvious modifications. Modifying the ratio could be done by slightly modifying the size of the gap between the vertical edge and vertical axis, or by slightly modifying the volume of the chamber in the blades, either of which is a simple design modification which when modified would help result in the desired ratio.
--------------------------------------------------------------------------------------------------------------------
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 210068373 U) in view of Khan (US 2004/0042899).
With regard to claims 2, 3, 5, and 6: 
The combination of Xie and Khan discloses the rotor blade of claim 1 and the vertical axis fluid turbine of claim 4, as set forth above, and further discloses that said space is sufficient to allow fluid flowing over one of said at least two rotor blades to flow through said space and flow over at least one other of said at least two rotor blades, exerting a force on each of said at least two rotor blades (the wind will contact the inner concave side of the blade 2 as it is compressed in the chamber 12 by arc surfaces 4-6 and into the gap 10 until it reaches the next blade 2 to form an impulse on the next blade 2; figures 1-4; page 4, last 10 lines). 
The combination of Xie and Khan does not appear to explicitly disclose that a ratio of the volume of empty space extending between said first end and said second end and proximal to said vertical central axis and proximal to said vertical edge of said revolute surface and the volume surrounded by said revolute surface in combination with said surface perpendicular to said revolute surface is between 1:2 and 1:4, or 1:3, or that the ratio of the volume of empty space extending between said first end and said second end of each of said rotor blades; and proximal to said vertical central axis and said vertical edge of said revolute surface on said at least two rotor blades, within said datum sphere, and the volume of said datum sphere is between 1:5 and 1:7, or 1:6. 
However, a careful examination of the specification reveals that no criticality for the ratio being between 1:2 and 1:4, or 1:3, or between 1:5 and 1:7, or 1:6 has been shown nor any reason as to why the turbine of the applicant with these ratios would operate any different than the turbine of the combination of Xie and Khan, and Applicant has not disclosed that these ratios provide an advantage, are used for a particular purpose, or solve a stated problem. Hence these ratios are considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combination of Xie and Khan’s and Applicant’s invention to perform equally well with either ratio, because both would perform the same function of turning the turbine and generating electricity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the ratios as claimed with turbine of the combination of Xie and Khan in order to achieve a desired dimension, flow rate, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar fluid turbines such as US7,896,609, US 7,896,608, US 2013/0224039, US 2,252,788, US4,115,032, and US 2010/0295316. For vertical axis wind turbines with an empty space (shaftless), see:

    PNG
    media_image1.png
    735
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    750
    498
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    650
    505
    media_image4.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799